DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT
                              July Term 2014

                             JOSE L. RAYA,
                               Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                             No. 4D14-1587

                            [October 8, 2014]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Dan L. Vaughn, Judge; L.T. Case No. 14-1587.

   Carey Haughwout, Public Defender, and Ian Seldin, Assistant Public
Defender, West Palm Beach, for appellant.

   No appearance required for appellee.

PER CURIAM.

   Jose L. Raya appeals the convictions and sentences imposed after he
entered a plea of no contest to second degree murder and felonious
possession of a firearm. After reviewing the record, we grant appellate
counsel’s motion to withdraw filed pursuant to Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and we affirm the
conviction and sentences.

   Nevertheless, we remand for the correction of a scrivener’s error in the
written sentencing order for count 2. At sentencing, the court orally
pronounced that the sentence in count 2 would run concurrently with the
sentence imposed in count 1. However, the written sentencing order
indicates that count 2 “shall run Consecutive to/Concurrent [with]” the
sentence in count 1. On remand, the trial court is directed to correct the
written sentencing order so that it is consistent with the oral
pronouncement. See Simmons v. State, 106 So. 3d 507 (Fla. 4th DCA
2013) (affirming and remanding for correction of a scrivener’s error in
written judgment in an Anders appeal).
  Affirmed and remanded with instructions.
DAMOORGIAN, C.J., CONNER and FORST, JJ., concur.

                         *        *          *

  Not final until disposition of timely filed motion for rehearing.




                                  2